                      Case 20-50363-JTD        Doc 5-1     Filed 02/26/20     Page 1 of 1



         BALLOT FOR DEFENDANT’S ELECTION AS TO PROCEDURES ORDER TRACK

Please provide name and adversary proceeding number of the Defendant completing this ballot:

________________________________________________                            _______________________
Defendant Name                                                              Adversary Proceeding Number

Please note: This ballot question is only for Defendants with cases with total amount in controversy less than or
equal to $75,000.00.

BALLOT QUESTION: If you are currently listed on Exhibit 1 to Exhibit B to the Procedures Motion
(proposed Procedures Order for cases with total amount in controversy less than or equal to $75,000.00), which
order provides for mediation prior to discovery, and you elect instead to be moved to Exhibit 2 to Exhibit C to
the Procedures Motion (proposed Procedures Order for cases with total amount in controversy greater than
$75,000.00), which provides for discovery prior to mediation, you may elect to be moved to the Exhibit C by
checking the box below. If you wish to remain on Exhibit 1 to Exhibit B to the Procedures Motion, which
provides for mediation prior to discovery, you do not have to fill out any form.

               By checking this box, Defendant hereby consents to be moved to Exhibit 2 to Exhibit C, the
               Procedures Order for cases with total amount in controversy greater than $75,000.00

Please return Ballot to:

Via mail:

ASK LLP
Attn: Laurie N.P. Miskowiec
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121

Via Email: lmiskowiec@askllp.com

  **AS INDICATED IN THE NOTICE OF MOTION, DEFENDANTS WISHING TO FILL IN THIS
   BALLOT MUST DO SO ON OR BEFORE MARCH 11, 2020. LATE BALLOTS WILL NOT BE
                        MOVED TO A DIFFERENT ORDER **
